PER CURIAM.
We affirm appellant’s conviction for grand theft, finding that his claim that the court erred in instructing the jury in a manner that permitted conviction based upon acquitted conduct was not preserved for review by objection. It also did not *1069constitute fundamental error, as the prosecutor did not argue to the jurors that they could convict on the conduct on which the trial court granted a judgment of acquittal. Compare Perley v. State, 947 So.2d 672 (Fla. 4th DCA 2007). We remand, however, for correction of the final judgment to reflect that appellant was found guilty by a jury and did not plead guilty to the charge.
Affirmed but remanded to correct scrivener’s error.
SHAHOOD, C.J., WARNER and STEVENSON, JJ., concur.